McCueeoch, J. This is an appeal from the judgment of the circuit court rejecting and refusing to confirm a sale of school lands made by the collector. Exceptions to the collector’s report .of sale were filed in the county court by certain citizens, and that court sustained the exceptions, and rejected the sale. On appeal, the circuit court heard the cause upon oral testimony establishing the market value of the lands, and found that it was sold for an inadequate price, and for that reason rejected the sale. It cannot reasonably be contended that the finding of the court as to the value of the land is not sustained by the evidence, but appellants urge that, the sale having been properly and regu'larly made on petition of a majority of the adult inhabitants of the township, as provided by statute (this fact being admitted), it was the duty of the county court to confirm it, notwithstanding the inadequacy of the price. They invoke the application of the rule that a judicial sale which has been regularly and fairly made will not be set aside for mere inadequacy of price unless the inadequacy be so great as to shock the judicial sense of justice. But a sale of school land by the collector upon petition of the inhabitants of the township is not a judicial sale, though the statute requires that it must be confirmed by the county court. It is purely a statutory proceeding, and the statute alone must be looked to in ascertaining its terms and effect. The statute provides that the collector, after having advertised, appraised and sold the land, shall “report all sales to the county court, which may reject or confirm the same,” and thac, “if any sale be rejected, the county court may direct the collector to again advertise and offer the land, and may specify the minimum price at which the tract or tracts may be sold, not to be less than two-thirds of the appraised value.” Kirby’s Digest, § 7707. This court in a recent opinion concerning the power and duty of the county court with reference to such sales, said: “The authority to order the sale being in the male inhabitants, the jurisdiction of the county court is confined to protecting the inhabitants against a sacrifice of the land. The inhabitants decide when the land shall be sold. All that remains for the county court to do is to prevent a sacrifice by the sale of the land below its true value.” Ex parte Young, 74 Ark. 361. In the case at bar, both the county and circuit courts found from the evidence introduced that the land had been sold for an inadequate price, and it became the duty of the court to prevent the sacrifice by rejecting the sale and ordering a new sale either with or without fixing a minimum price. We have no doubt, from the language used in the statute, that it was intended to give the court authority to reject the sale on account of inadequacy of price as well as on account of irregularities or unfairness. In no other way could the court completely protect the interest of the public. The power of the court to either “reject or confirm” the sale is not to be exercised arbitrarily, so as to amount to the prohibition of a sale which the statutes authorize the inhabitants of the township to order. That is what we held in Ex parte Young, supra. The court should investigate the facts as to the regularity of the advertisement, appraisement and sale, the fairness of the sale and adequacy of the price, and then either confirm the sale or reject it and order a new sale. We find that this is precisely what was done by the court below in this case, and, there being sufficient evidence to sustain the finding, the judgment must be affirmed. Hill, C. J., absent and not participating.